Name: Commission Regulation (EEC) No 2239/93 of 9 August 1993 amending Regulation (EEC) No 2029/93 opening a standing invitation to tender for the supply to Albania of 60 000 tonnes of bread-making common wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/32 Official Journal of the European Communities 10 . 8 . 93 COMMISSION REGULATION (EEC) No 2239/93 of 9 August 1993 amending Regulation (EEC) No 2029/93 opening a standing invitation to tender for the supply to Albania of 60 000 tonnes of bread-making common wheat held by the German intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3106/92 of 26 October 1992 on an emergency action for the supply of agricultural products to the population of Albania ('), Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals (2), as amended by Regulation (EEC) No 2193/93 (3), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 309/93 (4) provides that contracts for the supply of cereals under Regulation (EEC) No 3106/92 are to be allocated by invi ­ tation to tender ; Whereas Commission Regulation (EEC) No 2029/93 (5) provides for a standing invitation to tender to be opened for the supply to Albania of 60 000 tonnes of bread ­ making common wheat held by the German intervention agency ; whereas logistical problems in Albania necessi ­ tate changes in the term of the invitation to tender ; HAS ADOPTED THIS REGULATION : Article 1 In Article 4 (2) of Regulation (EEC) No 2029/93 ' 12 August 1993 ' is replaced by '26 August 1993 '. Article 2 Annex II to Regulation (EEC) No 2029/93 is replaced by the Annex to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 312, 29 . 10 . 1992, p. 2. (2) OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5 . 8 . 1993, p. 22 . (4) OJ No L 36 , 12. 2. 1993, p. 30 . 0 OJ No L 184, 27. 7. 1993, p. 24. 10. 8 . 93 Official Journal of the European Communities No L 200/33 ANNEX ANNEX II Delivery specifications Delivery in bulk, cif (ex-ship) to the Albanian port of Durres . One lot of 60 000 tonnes in two shipments :  30 000 tonnes : arrival date between 22 September and 15 October 1993 .  30 000 tonnes : arrival date between 1 and 25 December 1993 . Each delivery shall take place in, at least two ships , according to the possibilities in the port of Durres.'